Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15, 17-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein the four dipole elements are dipole halves, with two first dipole elements out of the four dipole elements together forming a first dipole of the antenna and two second dipole elements out of the four dipole elements together forming a second dipole of the antenna, wherein the dipole elements form a dipole square whose diagonals are defined by polarization planes of the first and second dipoles, with the slots in the volume of the dipole elements extending along the diagonals of the dipole square; wherein the slots of oppositely disposed dipole elements and support elements extend in the same plane; and wherein the slots of adjacent dipole elements extend in planes standing orthogonally on one another; and wherein the slots in the volume of the dipole elements and the slots in the volume of the support elements each extend along the polarization planes of the antenna”. These features reflect the application’s invention and are not taught by the pertinent prior arts Timofeev (US 20050253769), Bisiules (US 7692601), Zimmerman (US 6650301) and Eriksson (US 20020163477). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Timofeev, Bisiules, Zimmerman and Eriksson to include features of amended claim 1.
Dependent claims 2-5, 7, 9-10, 13-15, 17-21 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 8, prior art of record or most closely prior art fails to disclose, “wherein a feed of the antenna comprises a conductor that extends at least partly into one of the slots extended into the volume of the support element, wherein the feed comprises two separate conductors for feeding of two polarizations, the two separate 
Regarding claim 11, prior art of record or most closely prior art fails to disclose, “wherein a feed of the antenna comprises a conductor that extends at least partly into one of the slots extended into the volume of the support element, wherein the feed takes place via an inner conductor of at least one out of a coaxial cable and of a coaxial feed element that extends within a slot in a support element, with a pedestal of the antenna having a cut-out for inserting the coaxial cable or the coaxial feed element in a base region of the slot”. These features reflect the application’s invention and are not taught by the pertinent prior arts Timofeev (US 20050253769), Bisiules (US 7692601), Zimmerman (US 6650301) and Eriksson (US 20020163477). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Timofeev, Bisiules, Zimmerman and Eriksson to include features of amended claim 11.
Dependent claim 12 is considered to be allowable by virtue of its dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845